Citation Nr: 1538856	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  12-09 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a gunshot wound affecting the lumbar spine.

2.   Entitlement to service connection for residuals of a gunshot wound affecting the cervical spine.

3.  Entitlement to service connection for residuals of a gunshot wound affecting the left leg.

4.  Entitlement to service connection for a stomach disorder.

5.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter 


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1951 to December 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen a claim of entitlement to service connection for residuals of gunshot and shrapnel wounds, to include back, neck, and left leg pain, stomach problems, and eye deficits. 

In August 2009, the RO received additional service records relevant to the claims that were in existence but had not been associated with the claims file at the time of the prior final denials were rendered in January 1995 and May 2000.  Specifically, in August 2009, the Veteran submitted a U.S. Army unit personnel status report dated February 9, 1952 that showed his transfer to a hospital as a result of events in the line of duty.  Therefore, VA must reconsider the claims without regard to receipt of new and material evidence.  38 C.F.R. § 3.156(c) (2015).  Consequently, the Veteran's claims have been recharacterized as shown on the title page of this decision.

In June 2015, the Veteran, his spouse, and his daughter testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  Following the hearing, the record was held open for 60 days for the receipt of additional evidence and, in August 2015, the Veteran submitted a July 2015 statement from his VA treatment provider.  At the time of the June 2015 Board hearing, the Veteran waived agency of original jurisdiction (AOJ) consideration of all evidence received since the issuance of the September 2014 supplemental statement of the case.  38 C.F.R. § 20.1304(c).  Therefore, the Board may properly consider such newly received evidence.  

After review of the Veteran's written statements and testimony at the Board hearing, the Board finds that the Veteran contended that his back, neck, and left leg disorders were caused by gunshot or shrapnel wounds, but that his stomach problems and eye deficits arose from different events and injuries.  Therefore, the Board has recharacterized the issues accordingly.   

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

On the record at the hearing, the undersigned Veterans Law Judge granted advancement on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a stomach disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine, radiating pain to the lower extremities, and degenerative joint disease of the left hip manifested greater than one year after active service and are not residuals of a gunshot wound to the left flank and retained fragments in the abdomen and sacral areas.  

2.  The Veteran's degenerative disc disease of the cervical spine manifested greater than one year after active service and is not residuals of a gunshot wound to the left flank and retained fragments in the abdomen and sacral areas or superficial shrapnel wounds to the neck.  

3.  The Veteran's eye and vision deficits are best diagnosed as glaucoma, preoperative cataracts, and dry eye/tear deficiencies in both eyes, which manifested after service and are not related to any aspect of service, including a superficial shrapnel wound or healed laceration of the right or left eyelid.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a gunshot wound affecting the lumbar spine are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for residuals of a gunshot wound affecting the left leg are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for residuals of a gunshot wound affecting the cervical spine are not met.   38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

4.  The criteria for service connection for an eye disorder are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters in November 2008 and February 2009, sent prior to the initial unfavorable decision issued in March 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  In this regard, the Board notes that the AOJ initially interpreted and adjudicated the Veteran's claim as a single claim for all residuals of a gunshot wound to the left hip.  In correspondence in December 2011, the AOJ expanded the claim to those captioned on the title page of this decision and additionally provided the criteria for service connection on a secondary basis.

While the December 2011 letter was issued after the initial March 2009 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the December 2011 letter was issued, the Veteran's claims were readjudicated in the March 2012 statement of the case and September 2014 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Board notes that, despite the AOJ's efforts, majority of the Veteran's service treatment and personnel records were not recovered and were suspected of destruction in a fire at the archive facility in 1973.  Service records that were obtained include one treatment encounter in 1952, certificates of honorable service, and the Veteran's unit personnel report dated in February 1952.  As VA was unable to obtain the Veteran's complete service treatment records, VA has a heightened duty to assist. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this regard, post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in November 2008, October 2011, and February 2012 with respect to the service connection issues decided herein.  The November 2008 examination was adequate to establish the existence of a scar from a gunshot wound.  The Board finds that the February 2012 VA examination, in combination with the all the evidence of record, is adequate to decide the issues on appeal, with the exception of the issue of stomach problems.  For the issues decided herein, the Board finds that the examination is adequate as it was predicated on an interview with the Veteran and a review of the record, to include his limited service treatment records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in June 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2015 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his lumbar spine, left leg, cervical spine, and eye disorders, the type and onset of symptoms, and his contention that his military service, to include his combat injuries, caused such disorders or, in the alternative, that his service-connected residual scar of a gunshot wound to the left hip caused or aggravated such disorders.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, the hearing discussion did not reveal any outstanding treatment records that were necessary to decide the claims.  However, the undersigned suggested that an opinion addressing the etiology of the Veteran's claimed disorders would be helpful to his claims and, as such, held the record open for 60 days to allow the submission of such evidence, which was ultimately received in August 2015.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

The Veteran served as a U.S. Army infantryman including in Company K, 32nd
Infantry Regiment with combat service in Korea in 1951-52.  In his September 2008 claim, he reported that he received a bullet wound to the left side in combat and that the bullet or fragment lodged in the lower back near the spine.  In a June 2012 statement in support of a claim for posttraumatic stress disorder, he reported that the bullet entered his left hip and that he was evacuated to a hospital ship and treated for about two weeks, but the bullet or fragment was not removed because it was too close to his lower spine.  He also reported that, prior to this injury, he had sustained shrapnel wounds to the neck, left leg, and stomach from a mortar detonation, but a field medic removed the fragments, applied bandages, and sent him back into combat action.  He contended that he currently experienced back, neck, and left leg pain, and eyes that "go blank or get blurry."  

As previously noted, the Veteran's complete service treatment records are unavailable.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule. 38 U.S.C.A. § 5107(b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). However, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases). Moreover, the case law  does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Arthritis and organic diseases of the nervous system are considered chronic diseases for this purpose.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

In the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran. 38 U.S.C.A. § 1154(b). Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  The Federal Circuit has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In his September 2008 claim, written  statements in December 2014 and August 2015, and in testimony during the June 2015 Board hearing, the Veteran credibly reported serving in Company K, 32nd Infantry Regiment in Korea in 1951-52.  Unit personnel reports dated February 9, 1952, and March 14, 1952, show that the Veteran served in this unit and was hospitalized in Korea from February 6 to February 14, 1952 and returned to full duty.  An X-ray obtained in January 1994 showed bullet fragments in the lower abdominal region.  In November 2008, a VA physician noted the presence of a scar from a gunshot wound in the left flank area, just superior to the ileac crest.  Although the Veteran requested that VA employ forensic techniques to determine that the fragments were of North Korean military origin, the Board finds that this is not necessary.  The Veteran was in combat and did receive a bullet wound to the left side with retained abdominal fragments.  In light of such in-service injury, in March 2012, the RO granted service connection and a noncompensable rating for this scar.  

A.  Lumbar Spine and Left Leg Disorders

In January 1994, the Veteran sought VA treatment for pain in the entire spine that he had experienced for thirty years.  He attributed the pain to a retained bullet from an injury in Korea.  An X-ray confirmed the presence of bullet fragments in the lower abdominal region and degenerative changes.  A clinician diagnosed posttraumatic arthritis.  In March 1994, a clinician noted the Veteran's report of pain in the left leg and both feet.  Additional X-rays were cancelled for unspecified reasons.  In August 1996, an X-rays showed minimal anterior wedging at L3, spondylosis at L2-3 and L3-4, and metal fragments in the sacrum and sacral spinal canal.

Private and VA records refer to the Veteran's injuries in a motor vehicle accident in October 1996.  In a November 1996 VA treatment encounter, a clinician noted the Veteran's report of increased back pain radiating to both thighs and the results of the August 1996 X-ray.  The examiner did not mention the motor vehicle accident.   In December 1996, the Veteran underwent a VA "pain screening," and a clinician noted the occurrence of the accident, a pending lawsuit, and the fact that the Veteran was being treated by private care providers.  

In a February 1997 letter to an attorney, a private chiropractor noted the Veteran's reports of pain in the cervical, thoracic, and low back regions with radiating pain to both lower extremities.  The chiropractor noted that structural weaknesses along the entire spine were related to the October 1996 accident.  A computed tomography scan of the lumbar spine showed stenosis at the L4-5 level from a combination of a broad disc herniation and facet and ligamentum flavum hypertrophy.  In a March 1997 report, a private neurosurgeon noted that the accident involved a rear-end collision at high speed.  The Veteran was restrained, but his vehicle was totally damaged and driven to the side of the road.  The neurosurgeon noted the results of the computed tomography study as well as the Veteran's report of a gunshot wound in the 1970s with entry through the buttock, and bullet lodged in the sacrum region.  The neurosurgeon noted that there was no neurological injury from the gunshot wound.  He attributed the stenosis to the disc herniation and ligament hypertrophy and recommended surgery if spinal injections did not relieve the pain.  

In November 2004, a VA physician assessed the Veteran's need for aid and attendance of another person.  He noted the Veteran's report of chronic back pain for the previous five years that had become more severe in the past 14 months.  He also reported that he underwent a lumbar spine laminectomy four years earlier.  

In February 2012, a VA physician noted a review of the claims file, including the bullet wound to the left flank with X-rays indications of retained fragments in the sacral and pelvis area, the previous imaging studies and diagnoses of degenerative spine disease, and current daily back pain that the Veteran reported that he had experienced for "a long time."  On examination, the physician noted tenderness, guarding, muscle spasms, and limitation of motion, but no abnormal posture or gait. A straight leg raising test was positive on the left, and the physician noted mild radiculopathy on the left femoral nerve associated with the L2/3/4 roots.  The physician also examined both hips, noting the Veteran's report of chronic hip pain and a previous diagnosis of bilateral degenerative joint disease.  The physician noted that the bullet trajectory would have impacted muscle group XIII, but the Veteran denied any muscle pain.  The only residual was a minimal scar.  There was no atrophy or loss of strength.  The physician found that the bullet fragment near the sacrum did not cause or result in the lumbar spine disc herniation or stenosis or hip joint disease because the location of the fragment did not match the location of the upper lumbar spine disease (L2-4) and the hip joints pain.  He found that the latter was due to aging. The physician did not acknowledge or comment on the post-service motor vehicle accident and injuries.   

During the June 2015 Board hearing, the Veteran continued to contend that his lumbar spine disease was caused by the retained bullet fragment because it was lodged up against the spine and was told that it could not be removed without the risk of paralysis.  He stated that the current back pain radiated to his left knee.     

In July 2015, the Veteran requested a consultation with a VA neurologist for an opinion on whether the bullet fragments in the sacrum and pelvis could cause chronic low back and hip pain.  The neurologist referred to X-rays obtained in December 2014 that showed moderate degenerative disease with laminectomy at L4/L5/S1, a mild compression deformity at L3, L4, and minimally at L5, and unchanged locations of the metal fragments.  The physician diagnosed failed back syndrome, post laminectomy, and noted that he could not establish a causative relationship between the bullet fragments and the low back pain but that the pain could be related to prior surgery and compression deformities.  The physician did not comment on hip pain.   

The Board finds that service connection for low back pain, degenerative disc disease of the lumbar spine, radiating pain to the left lower extremity, and degenerative joint disease of the left hip is not warranted on a direct or secondary basis.  

In this regard, the Veteran does not claim, and the record does not show, that he sustained any back or leg injuries in service other than the gunshot wound to the left flank with retained fragments in the sacral area of the abdomen.  The sacrum is a triangular bone just below the lumbar vertebrae.  Dorland's Illustrated Medical Dictionary, 1650 (30th Ed., 2003).  The service record shows that the Veteran was treated for 7 days and returned to combat duty.  The first manifestation of low back pain appeared in the record in January 1994 when the Veteran reported experiencing the pain for 30 years, which places the onset in the mid-1960s, more than ten years after service.  In February 2012, the Veteran denied residual muscle pain or damage to the left hip, and a VA physician confirmed such finding.  Although treatment records dated from 1994 through August 1996 showed the onset of degenerative disc disease with radiating pain to the lower legs, the Veteran's lumbar spine sustained significant additional injuries in the high speed motor vehicle accident in October 1996, which ultimately led to spinal surgery.  

The Board finds that the Veteran is competent to report the circumstances of his bullet wound and his observable symptoms.  However, his statements that the fragments are near or against the spine, and have resulted in lumbar spine and/or left leg disorders are not competent because the physiological interaction between the fragments and his spine and musculature is a complex medical matter requiring training and expertise that the Veteran does not possess.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Moreover, his contention is inconsistent with imaging studies showing a location of the shell fragment below the level of his spinal disease.  Moreover, the private neurosurgeon in March 1997 noted the retained fragments, but determined that there was no neurological injury from the fragments.  

In contrast, the Board places great probative weight on the examination and opinion provided by the VA physicians in February 2012 and July 2015 that found that the fragments did not cause or are related to the spinal disease and the associated radiating pain because the location was below the level of the lumbar spine.  The Board acknowledges that the physicians did not use the term "aggravate" in their opinions, but the Board finds that in the context of their explanations, the location of the fragments not proximate to the spine indicates that there is no biological connection between the two also precludes service connection on an aggravation basis.   

Therefore, the Board finds that the weight of the probative evidence demonstrates that the Veteran's current degenerative disc disease of the lumbar spine, radiating pain to the lower extremities, and degenerative joint disease of the left hip manifested greater than one year after active service and are not residuals of a gunshot wound to the left flank and retained fragments in the abdomen and sacral areas.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Cervical Spine Disorder

As noted above, in a June 2012 statement in support of a claim for posttraumatic stress disorder, the Veteran reported that, in addition to the bullet wound to the left flank, he sustained shrapnel wounds to the neck from a mortar detonation.  He noted that a field medic removed the fragments, applied bandages, and sent him back into combat action.  In a December 2014 statement, the Veteran noted that he continued to experienced neck pain and that the shrapnel wounds were still in his body. 

The Board has determined that the Veteran was in combat; therefore, his report of a mortar detonation and superficial shrapnel wound to the neck is considered credible as it is consistent with the nature and circumstances of his service.  

However, the limited service treatment records and entire post-service private and VA records are silent for any scars or retained fragments in the neck or cervical spine area.  The earliest record of treatment for the neck and cervical spine was by the private chiropractor in February 1997 following the October 1996 motor vehicle accident.   The chiropractor diagnosed cervical spine sprain/strain and cervical segmental dysfunction.  The private neurosurgeon who examined the Veteran in March 1997 noted no reports by the Veteran or observations of symptoms of the cervical spine. 

In April 2009, the Veteran underwent surgery for an unrelated disease.   During the preparation for surgery, an X-ray of the cervical spine showed diffuse but stable degenerative changes on levels C4 through T1.   

In February 2012, a VA physician noted a review of the claims file and the Veteran's report of neck pain and a diagnosis of degenerative disease of the cervical spine 20 years earlier.  On examination, the physician noted no reduction in range of motion or indications of radiculopathy or other neurological deficits or functional impairment.  The physician found that the degenerative disease of the cervical spine was not due to military service because there was no evidence of a disability during or after active duty and that a bullet wound in the low back could not have caused neck problems.   

VA outpatient treatment records through November 2014 are silent for any symptoms, diagnoses, or treatment for neck pain or cervical spine disease. 

During the Board hearing, the Veteran testified about his neck discomfort and his belief that it was caused by the gunshot wound and fragments near the spine.

In July 2015, the Veteran requested an opinion from this attending physician whether the Veteran had a current cervical disorder and an opinion whether it was connected to his service.  However, the VA physician provided a diagnosis and assessment only for the lumbar spine. 

The Board finds that service connection for a cervical spine disorder, best diagnosed as cervical sprain/strain and diffuse but stable degenerative changes on levels C4 through T1, is not warranted.  The Veteran is credible in his report of experiencing superficial shrapnel wounds of the neck in a mortar detonation that were treated in the field.  It is reasonable that a mortar detonation may have included some air blast effects, but there is no lay or medical evidence of retained fragments.  Significantly, the Veteran reported in 2012 that his neck disorder manifested 20 years earlier.  A chiropractor diagnosed a cervical disability following the residuals of a severe automobile accident in 1996.  Notably, the cervical spine was not addressed by the private neurosurgeon one month later or by the VA physician in July 2015, and neither examiner noted an awareness of a prior combat injury to the neck.  Finally, the VA physician in February 2012 addressed the possible relationship between the bullet wound in the left hip with retained fragments near the sacrum and the cervical spine disease and found no such physiological relationship.  Although he did not use the terms causation or aggravation and provided no rationale, the Board finds that from a review of the entire file that there is no competent evidence to support the Veteran's sincerely held hypothesis of causation or aggravation of the neck by a bullet fragments near the sacrum that are not in proximity to even the lower, let alone upper, vertebrae and nerve system structure.  

The Board notes that the Veteran has generally contended on his own behalf that his cervical spine disorder is related to his service.  The Veteran is competent to report his own symptoms or matters within his own personal knowledge, to include his current cervical spine symptoms.  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's cervical spine disorder and any instance of his service to be complex in nature.  See Woehlaert, supra.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue. See Jones, supra.  In this regard, the question of causation and aggravation of a cervical spine disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. Specifically, the determination of etiology of a cervical spine disorder requires the interpretation of results found on physical examination and knowledge of the musculoskeletal system. 

Therefore, while the Veteran is competent to describe his in-service injury, to include as a result of a mortar blast, and symptoms of a cervical spine disorder, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question. As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence. 

Therefore, the Board finds that the weight of the probative evidence demonstrates that the Veteran's degenerative disc disease of the cervical spine manifested greater than one year after active service and is not residuals of a gunshot wound to the left flank and retained fragments in the abdomen and sacral areas or superficial shrapnel wounds to the neck.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

C.  Eye Disorder

A single service treatment record shows that the Veteran was treated in November 1952 in a clinic at Fort Riley, Kansas, for a laceration of the right upper eyelid incurred in an assault in a recreational club.  The wound was sutured.  In April 2015, the Veteran submitted a copy of this report with handwritten changes indicating that the injury was actually to the left eyelid.  

In October 2011, a VA optometrist noted a review of the claims file and the record of treatment in service for a right eyelid laceration.  The optometrist noted the Veteran's report of shrapnel wound to the left eye in Korea and current symptoms of increased watering of the eyes.  The optometrist reviewed the records of VA eye clinic treatment from 2004 to 2010 that showed diagnoses of glaucoma, cataracts, and dry eye/tear insufficiency in both eyes, but made no mention of residuals of shrapnel wounds to the left eye.  The Veteran stated than he had not returned to the VA clinic since 2010.  On examination, corrected distance visual acuity was 20/25+ in both eyes with no diplopia but with field loss consistent with open angle glaucoma and preoperative cataracts.  The optometrist noted short tear breakup time and a tear film deficiency which could cause increased watering of the eyes.  There were no other eye defects or disease.  There was no scarring or residuals of the right eyelid laceration in 1952.  The optometrist noted that the current glaucoma, cataracts and dry or watering eyes affected both eyes and was not a residual of any eye injury but rather were related to age and race.  In February 2012, the same optometrist filed a duplicate report of his earlier examination. 

During the Board hearing, the Veteran testified that he sustained shrapnel wound from a mortar detonation above his left eye.  

The Board finds that service connection for an eye disorder, diagnosed as glaucoma, preoperative cataracts, and dry eye/tear deficiencies in both eyes is not warranted as such manifested after service and are not related to any aspect of service, including a superficial shrapnel wound or healed laceration of the right or left eyelid.  As the Veteran was in combat, his report of shrapnel wound above the left eye is assumed credible as it is consistent with the nature and circumstances of his service.  However, service records also show a laceration of the right eyelid in service after combat duty.  Whether on the right or left, VA clinicians from 2004 to 2010 and the VA optometrist in 2011 noted no residuals of the laceration in either eye.  

In his September 2008 claim, the Veteran identified his claimed disability as impaired vision in the form of blanking and blurriness.  VA outpatient clinicians and the optometrist recorded detailed observations and found distance visual acuity correctable to 20/25+ but with deficits caused by eye disease.  The Board places greatest probative weight on the opinion of the optometrist who assessed the entire history and found that the eye diseases were caused by age and race and not residuals of shrapnel wounds or the laceration incurred in the assault. 

The Board notes that the Veteran has generally contended on his own behalf that his eye disorder is related to his service.  The Veteran is competent to report his own symptoms or matters within his own personal knowledge, to include his current eye symptoms.  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's eye disorder and any instance of his service to be complex in nature.  See Woehlaert, supra.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue. See Jones, supra.  In this regard, the question of causation and aggravation of a an eye disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. Specifically, the determination of etiology of an eye disorder requires the interpretation of results found on physical examination and knowledge of the ophthalmological system. 

Therefore, while the Veteran is competent to describe his in-service injury, to include as a result of an assault or shrapnel wound, and symptoms of an eye disorder, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question. As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence. 

Therefore, the Board finds that the Veteran's eye disorder, variously diagnosed, manifested after service and is not related to any aspect of service, including a superficial shrapnel wound or healed laceration of the right or left eyelid.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for residuals of a gunshot wound affecting the lumbar spine is denied. 

Service connection for residuals of a gunshot wound affecting the cervical spine is denied. 

Service connection for residuals of a gunshot wound affecting the left leg is denied. 

 Service connection for an eye disorder is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In September 2008, the Veteran claimed that he had stomach problems that he attributed to combat injuries including a gunshot wound to the left flank.  In a July 2012 statement in support of a claim for service connection for posttraumatic stress disorder and during the June 2015 Board hearing, he also reported shrapnel injuries to the stomach from a proximate mortar detonation.  In a December 2014 statement and at the hearing, he reported that, while in combat in the field, he subsisted for seven days on a small amount of C-rations and water from a small stream.  After returning to a normal diet, he experienced chronic gastrointestinal discomfort and underwent surgery in the 1970s. 

Records of private hospital care showed that the Veteran sought treatment in February 1972 for chronic abdominal pain and vomiting that he had experienced for the past eight years.  Upper gastrointestinal testing showed an ulcer in the mid antrum and a very large duodenal ulcer with penetration toward the pancreas.  He underwent a vagotomy and subtotal gastrectomy.  The attending physician did not address the etiology of the disease.  In May 1994, the Veteran sought VA treatment for abdominal pain whenever he was hungry.  Imaging and upper gastrointestinal tests confirmed the subtotal gastrectomy and gastrojejunostomy but showed no ulcer or abnormal esophagus.  

In August 2004 and September 2004, the Veteran received treatment at a VA clinic for gastrointestinal distress.  Clinicians noted the surgery in 1972, diagnosed dysphagia and dyspepsia, and ordered another series of tests.  A clinician in April 2008 noted that tests in 2004 showed severe gastrointestinal reflux with hiatal hernia and findings consistent with the 1972 surgery but no recurrent ulcer.  In April 2009, the Veteran reported to a VA clinician that he had experienced stomach distress since his service in Vietnam, more likely referring to Korea.  

In February 2012, a VA physician noted a review of the claims file and the history of gastric surgery in 1970s but did not complete a section of the report addressing residuals of vagotomy and gastroenterostomy.  The physician referred to an upper endoscopy in 2008 as showing gastritis but made no mention of the record of reflux.  The Veteran reported experiencing monthly episodes of abdominal pain.  The physician did not order further testing and diagnosed chronic gastritis.  The physician found that there was no physical relationship between the gunshot wound and the gastritis and that there was no chronicity of disease in the records after active duty.  However, the physician did not address the Veteran's reports of poor diet in combat or his contention of symptoms since that active service.  

In a December 2014 statement and during the June 2015 Board hearing, the Veteran reported that he had experienced stomach distress since his combat service that included superficial shrapnel wounds to the abdomen and the poor diet.  The Board finds that the February 2012 VA examination for gastrointestinal disease is not adequate because the examiner's diagnosis of gastritis was based on a four year old test and because the examiner did not address a previous diagnosis of gastrointestinal reflux.  Further, the examiner did not address the Veteran's report of poor diet during combat or his lay statement of recurrent symptoms since that time but rather relied only on the absence of any record of treatment in the very limited service record file and prior to the private surgery in 1972.  Therefore, an additional VA gastrointestinal examination and opinion is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination so as to determine the nature and severity of his claimed stomach disorder.  Provide the examiner with access to the electronic claims file.  Request that the examiner review the record to include the Veteran's lay statements of events in service, symptoms after service, gastrointestinal surgery in 1972, and diagnoses recorded in VA records in 2004 and 2008, and note the review in an examination report. 

Request that the examiner identify all stomach and/or upper gastrointestinal disorders including, but not limited to, gastritis and gastrointestinal reflux with hiatal hernia.  The examiner should specific state whether the Veteran has peptic (gastric or duodenal) ulcers.

Request that the examiner provide an opinion as to whether any stomach and/or upper gastrointestinal disorder present since September 2008 is at least as likely as not (50 percent probability or greater) related to the Veteran's military service, to include his poor diet in combat in the field and/or superficial shrapnel wounds.

The examiner should also be requested to offer an opinion as to whether it is at least as likely as not that the Veteran manifested peptic (gastric or duodenal) ulcers within one year of his discharge in December 1952 and, if so, to describe the manifestations.     

A rationale for all opinions offered must be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim for service connection for a stomach disorder.  If the claim remains denied, provide the appellant and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


